Exhibit 10.6

 

NON-EMPLOYEE DIRECTORS — ANNUAL GRANT

 

FTD COMPANIES, INC.

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                    The Board has adopted the Plan for the
purpose of retaining the services of selected Employees and consultants,
non-employee Board members and other independent advisors who provide services
to the Corporation (or any Parent or Subsidiary).

 

B.                                    Participant is a member of the Board, and
this Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in providing a meaningful incentive for the Participant to
continue to serve as a Board member.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A; provided,
however, that any capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Corporation hereby awards to the Participant, as of the Award Date, Restricted
Stock Units under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the applicable issuance date following the
vesting of that unit. The number of shares of Common Stock subject to the
awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

<Award Date>

 

 

 

Number of Shares
Subject to Award:

 

<# of Shares Awarded> shares of Common Stock (the “Shares”)

 

 

 

Vesting Schedule:

 

The Shares shall vest upon the Participant’s continued service as a Board member
through                                        (the “Vesting Date”). Should the
scheduled Vesting Date otherwise occur on a date on which the Common Stock is
not traded on the Stock Exchange serving as the primary market for the Common
Stock, then the Vesting Date shall instead be deemed to occur on the last day
prior to such scheduled Vesting Date on which the Common Stock is so traded. The
Shares shall also be subject to accelerated vesting in whole or in part in
accordance with the provisions of Paragraphs 4 and 6 of this Agreement.

 

--------------------------------------------------------------------------------


 

Issuance Schedule

 

Each Share in which the Participant vests in accordance with the foregoing
vesting provisions shall be issued in compliance with the short-term deferral
exception to Section 409A of the Code. Accordingly, the Shares in which the
Participant vests on the Vesting Date shall be issued on that date or as soon
thereafter as administratively practicable, but in no event later than
                . Any Shares in which the Participant vests pursuant to the
vesting acceleration provisions of Paragraph 6 of this Agreement shall be issued
on the effective date of the Change in Control or as soon as administratively
practicable thereafter, but in no event later than three (3) business days
following such effective date. Any Shares in which the Participant vests or is
deemed to vest pursuant to the provisions of Paragraph 4 of this Agreement shall
be issued on the earlier of (i) the date of the Participant’s cessation of
service as a Board member or (ii) the Vesting Date specified above or as soon
after such applicable date as administratively practicable, but in no event
later than                   . The date on which the Shares are to be issued in
accordance with the foregoing is hereby designated the “Issuance Date.”

 

2.                                      Limited Transferability.  Prior to
actual receipt of the Shares which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares. Any Shares which
vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.                                      Cessation of Service.  Except as
otherwise provided in Paragraphs 4 and 6 below, should the Participant cease to
serve as a Board member for any reason prior to vesting in the Shares subject to
this Award, then the awarded Restricted Stock Units will be immediately
cancelled with respect to those unvested Shares, and the Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.

 

4.                                      Accelerated Vesting.

 

(a)                                 Should the Participant cease to serve as a
Board member by reason of death or Permanent Disability, then all the Shares at
the time subject to this Award shall immediately vest in full.

 

(b)                                 Should the Participant voluntarily resign
from the Board under circumstances which would not otherwise trigger the vesting
acceleration provisions of Paragraph 4(a) or Paragraph 6, then the Participant
shall immediately vest in the number of Shares in which the Participant would
have been vested at the time of such resignation had the Shares subject to this
Award vested in a series of successive equal monthly installments over the
duration of the Vesting Schedule.

 

2

--------------------------------------------------------------------------------


 

5.                                      Stockholder Rights and Dividend
Equivalents

 

(a)                                 The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to this Award until the Participant becomes the record holder of
those Shares following their actual issuance.

 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution, whether regular or extraordinary, payable in
cash or other property (other than shares of Common Stock) be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)                                     If the dividend is a regularly-scheduled
cash dividend on the Common Stock, then the Participant shall be entitled to a
current cash distribution from the Corporation equal to the cash dividend the
Participant would have received with respect to the Shares at the time subject
to this Award had those Shares actually been issued and outstanding and entitled
to that cash dividend. Each cash dividend equivalent payment under this
subparagraph (i) shall be paid within five (5) business days following the
payment of the actual cash dividend on the outstanding Common Stock.

 

(ii)                                  For any other dividend or distribution, a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares at the time subject to this Award had they been
issued and outstanding and entitled to that dividend or distribution.  As the
Shares subsequently vest hereunder, the phantom dividend equivalents so credited
to those Shares in the book account shall also vest, and those vested dividend
equivalents shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  In no event,
however, shall any such phantom dividend equivalents vest or become
distributable unless the Shares to which they relate vest in accordance with the
terms of this Agreement.

 

6.                                      Change in Control.  Any Restricted Stock
Units subject to this Award at the time of a Change in Control shall vest in
full immediately prior to the consummation of that Change in Control.  The
Shares subject to those vested units shall be converted into the right to
receive for each such Share the same consideration per share of Common Stock
payable to the other stockholders of the Corporation in consummation of that
Change in Control, and such consideration shall be distributed to Participant on
the effective date of such Change in Control or as soon as administratively
practicable thereafter, but in no event later than three (3) business days
following such effective date.

 

7.                                      Adjustment in Shares.  The total number
and/or class of securities issuable pursuant to this Award shall be subject to
adjustment upon certain corporate events as set forth in Article One,
Section V(E) of the Plan.  The adjustments shall be made in such manner as the
Plan Administrator deems appropriate, and those adjustments shall be final,
binding and conclusive.

 

8.                                      Issuance of Shares of Common Stock.

 

(a)                                 On the applicable Issuance Date for the
Shares which vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the vested shares of Common Stock to be issued on
such

 

3

--------------------------------------------------------------------------------


 

date and shall concurrently distribute to the Participant any accrued phantom
dividend equivalents with respect to those vested Shares.

 

(b)                                 Except as otherwise provided in Paragraph 6,
the settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  No fractional share of Common Stock
shall be issued pursuant to this Award, and any fractional share resulting from
any calculation made in accordance with the terms of this Agreement shall be
rounded down to the next whole share of Common Stock.

 

9.                                      Compliance with Laws and Regulations.
The issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and Participant with all applicable requirements
of law relating thereto and with all applicable regulations of the Stock
Exchange on which the Common Stock is listed for trading at the time of such
issuance.

 

10.                               Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices, and
directed to the attention of Stock Plan Administrator.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the most current address then indicated for Participant on the
Corporation’s records or delivered electronically to Participant through the
Corporation’s email system.  All notices shall be deemed effective upon personal
delivery or delivery through the Corporation’s electronic mail system or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

 

11.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Illinois without resort to that State’s conflict-of-laws rules.

 

12.                               Successors and Assigns.  Except to the extent
otherwise provided in this Agreement, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and Participant, Participant’s assigns, the legal representatives,
heirs and legatees of Participant’s estate and any beneficiaries of the Award
designated by Participant.

 

13.                               Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

4

--------------------------------------------------------------------------------


 

14.                               No Impairment of Rights.  Nothing in this
Agreement shall in any way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.  In addition, this Agreement shall not in
any way be construed or interpreted so as to affect adversely or otherwise
impair the right of the Corporation or the stockholders to remove Participant
from the Board at any time in accordance with the provisions of applicable law.

 

15.                               Code Section 409A.  (a) It is the intention of
the parties that the provisions of this Agreement comply with the requirements
of the short-term deferral exception of Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.

 

(b)  If and to the extent this Agreement may be deemed to create an arrangement
subject to the requirements of Code Section 409A, then the following provisions
shall apply:

 

·                                          No Shares or other amounts which
become issuable or distributable under this Agreement by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
until the date of the Participant’s Separation from Service due to such
cessation of Service or as soon thereafter as administratively practicable, but
in no event later than the later of (i) the close of the calendar year in which
such Separation from Service occurs or (ii) the fifteenth day of the third
calendar month following the date of such Separation from Service.

 

·                                          No amounts that vest and become
payable under Paragraph 5 of this Agreement by reason of a Change in Control
shall be distributed to the Participant at the time  of such Change in Control,
unless that transaction also qualifies as a change in control event under Code
Section 409A and the Treasury Regulations thereunder.  In the absence of such a
qualifying change in control, the distribution shall not be made until the date
or dates on which those amounts are otherwise to be distributed hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

FTD COMPANIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

PARTICIPANT

 

 

 

 

 

Name: <Participant Name>

 

 

 

Signature:

 

6

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Agreement shall mean this Restricted Stock
Unit Issuance Agreement.

 

B.                                    Award shall mean the award of restricted
stock units made to the Participant pursuant to the terms of this Agreement.

 

C.                                    Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                     Change in Control shall have the meaning
set forth in the Plan.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                    Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                   Corporation shall mean FTD Companies, Inc.,
a Delaware corporation, and any successor entity to all or substantially all of
the assets or voting stock of FTD Companies, Inc. which shall by appropriate
action adopt the Plan.

 

I.                                        1934 Act shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

J.                                        Participant shall mean the person to
whom the Award is made pursuant to the Agreement.

 

K.                                   Plan shall mean the Corporation’s 2013
Incentive Compensation Plan, as amended and restated from time to time.

 

L.                                     Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

M.                                 Permanent Disability shall mean the inability
of Participant to perform his or her usual duties as a member of the Board by
reason of any medically determinable physical or mental impairment which is
expected to result in death or has lasted or can be expected to last for a
continuous period of twelve (12) months or more.

 

N.                                    Separation from Service shall mean the
Participant’s cessation of Service as determined in accordance with the
applicable standards of the Treasury Regulations issued under Code Section 409A.

 

O.                                    Service shall have the meaning set forth
in the Plan.

 

A-1

--------------------------------------------------------------------------------


 

P.                                      Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

A-2

--------------------------------------------------------------------------------

 